DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 7/12/2022.
Claims 1-11, 13-23, 24-26 are pending.

Response to Arguments
Applicant's arguments on the 35 U.S.C. 102 rejection of claim 1 and 13 have been fully considered but they are not persuasive. Applicant argues that Wu does not teach “the control information comprises an enabling identifier identifying enabling of the low-latency forwarding mode”. The examiner respectfully disagrees. The control information as claimed is broad and is read as any information that allows packets to be forwarded in the low-latency forwarding mode, such as a preset value for QoS processing taught by Wu ([0013], [0099], a preset value or a flag bit enables the flow QoS processing of the PE routers; the preset value is saved in the modified header of the packet and sent out to a second PE; [0050], the second PE router checks for the field dedicated to QoS mappings. If yes, the packet is subjected to QoS processing).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 13-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12, 14, 18 of Patent No. 10,972,398 (hereafter ‘398).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

For claim 13, ‘398 discloses a first forwarding device comprising:
a non-transitory computer-readable storage medium configured to store programming instructions; and a processor coupled to the non-transitory computer-readable storage medium and configured to execute the programming instructions to cause the first forwarding device to:  
obtain control information controlling a status of a low-latency forwarding mode in which fast forwarding of a service flow is implemented under dynamic control (claim 12, obtain low latency identifier of the traffic flow at the first device), wherein the control information comprises an enabling identifier identifying enabling of the low-latency forwarding mode (claim 12, 14, low latency identifier); wherein the low-latency forwarding mode corresponds to the service flow (claim 12, the first service flow is a low-latency service flow); 
storing the control information (claim 12, sending the control information to the second forwarding device inherently means storing the control information in the information (packets) sent to the second forwarding device); and 
send the control information to a second forwarding device for processing the service flow (claim 12, “send control information” to the second device).

Claim 1 is rejected for the same rationale in claim 13.

For claims 2, 14, ‘398 discloses the control information comprises: a start moment and an end moment of the low-latency forwarding mode (claim 12, 14, low latency identifier, or a start moment and a runtime).

For claims 3, 15, ‘398 discloses the control information further comprises at least one of a first low latency identifier, a bandwidth requirement of the service flow, or an allowed latency value of the service flow, wherein the first low latency identifier instructs a forwarding device that receives the service flow to forward the service flow in the low-latency forwarding mode, and wherein the allowed latency value of the service flow is an allowed latency value of a forwarding device in a forwarding path comprising the first forwarding device and the second forwarding device (claim 12, 14, low latency identifier, or a start moment and a runtime).

For claims 4, 16, ‘398 discloses the programming instructions further cause the processor to be configured to send a disabling identifier to the second forwarding device, wherein the disabling identifier identifies disabling of the low-latency forwarding mode (claim 18, disabling identifier). 

For claims 5, 17, ‘398 discloses the control information comprises a start moment and a runtime of the low-latency forwarding mode (claim 12, 14, low latency identifier, or a start moment and a runtime)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6, 13, 18 is/are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (CN 101645849A, publication date 10/02/2010, cited in IDS, English translation provided by Espacenet).

For claim 13, Wu discloses a first forwarding device comprising:
a non-transitory computer-readable storage medium configured to store programming instructions; and a processor coupled to the non-transitory computer-readable storage medium ([0012], the first PE router with processor and memory and storage) and configured to execute the programming instructions to cause the first forwarding device to:
obtain control information controlling a status of a low-latency forwarding mode ([0012], [0013], first PE or ingress PE receives a packet and modifies the packet by adding a field in the packet header to indicate flow QoS mapping, then it writes a preset flow QoS value corresponding to traffic type of the flow in the field, in order to initiate a flow QoS process) in which fast forwarding of a service flow is implemented under dynamic control ([0014], [0015], [0033], low latency mode is a process of a second PE that receives the modified packet with the added flow QoS value for processing low latency traffic such as video conferencing)
wherein the control information comprises an enabling identifier identifying enabling of the low-latency forwarding mode, and wherein the low-latency forwarding mode corresponds to the service flow; storing the control information ([0013], [0099], a preset value or a flag bit enables the flow QoS processing of the PE routers; the preset value is saved in the modified header of the packet and sent out to a second PE); and
send the control information to a second forwarding device for processing the service flow ([0013], [0064], the control information is read as the modified header of the packet by the first PE so that the second PE controls the low-latency forwarding mode).

Claim 1 is rejected for the same rationale in claim 13.

For claims 6, 18, Wu discloses the programming instructions further cause the processor to be configured to: obtain the control information from a server provided by a provider; receive the control information from a user; or obtain the control information from an authentication device ([0077], [0097], QoS policies for QoS flow processing are configured by a user or from a OAM which stands for Operation, Administration and Maintenance module).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 25 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wu in view of Baker et al. (US 2006/0056291, “Baker”).

For claim 25, Wu does not disclose sending the control information in an Resource Reservation Protocol (RSVP) message.
Baker discloses sending the control information in an Resource Reservation Protocol (RSVP) message ([0058], fig. 4, RSVP flow priority header fields).
It would have been obvious to one skilled in the art before the effective filing date of the invention to apply Baker’s teachings of RSVP as a well-known protocol to Wu’s flow control in order to conform to or adopt standardized and widely used protocols such as RSVP to transport the control information of Wu.

Allowable Subject Matter and Reasons for Allowance
Claims 2-5, 14-17 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims and if the double patenting rejection is overcome.
Claim 26 would be allowable if rewritten to include all of the limitations of the base claim.
Claims 7-11, 19-23 are allowed.
The following is an examiner's statement of reasons for allowance:
By interpreting the claims in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention, including “generate, based on the control information, an entry corresponding to the service flow, wherein the entry corresponding to the service flow comprises: a first low latency identifier, a start moment and an end moment of the low-latency forwarding mode, or a first low latency identifier, a start moment and a runtime of the low-latency forwarding mode, wherein the first low latency identifier instructs a forwarding device that receives the service flow to forward the service flow in the low-latency forwarding mode.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU T HOANG whose telephone number is (571)270-1253. The examiner can normally be reached Mon-Fri 9 AM -5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/Primary Examiner, Art Unit 2452